 111 theMatter of GENERAL ELECTRIC COMPANY (DECATUR WORKS)andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL 924, C. I. O.In the Matter of GENERAL ELECTRIC COMPANY (KOKOMO WORKS)andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, LOCAL936, C. I. O.Cases Nos. 13-R-2-510 and 13-R-2520 respectively.DecidedNovember 13, 1944Mr. I. H. Freeman,of Fort Wayne, Ind., for the Company.Mr. Robert D. Cole,of Decatur, Ind.,Mr. Charles E. Evans,ofKokomo, Ind., andMiss Elizabeth Moore,of Fort Wayne, Ind., forthe Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Locals 924 and 936 of the United Elec-trical,Radio & Machine Workers of America, C. I. 0., herein to-gether called the Union, alleging that questions affecting commercehad arisen concerning the representation of employees at the Decatur,Indiana, and Kokomo, Indiana, works of the General Electric Com-pany, herein called the Company, the National Labor Relations Boardconsolidated the cases and provided for an appropriate hearing upondue notice before Gustaf B. Erickson, Trial Examiner.Said hearingwas held at- Fort Wayne, Indiana, on October 12, 1944.The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:59 N. L. It. B., No. 44.221 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1. THE BUSINESS OF THE COMPANYIAt its plants in Decatur, Indiana, and Kokomo, Indiana, with whichthis proceeding is concerned, the General Electric Company is engagedin the manufacture and distribution of electric appliances.Each ofthe plantsuses initsmanufacturing operationsraw materials whosevalueexceeds $1,000,000, of which more than 50 percentcomes fromoutside the State of Indiana.The finished products are shipped topurchasers throughout the United States and foreign countries.The Company admits that it is engaged in commerce within themeaningof the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDLocals 924 and 936 of the United Electrical, Radio & Machine Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, arelabor organizations admitting to membership employees ofthe Company.IIII.THE ALLEGED APPROPRIATE UNITSThe Union seeks separate units of salaried dispatchers and expe-diters 1 in the Company's Kokomo, Indiana, and Decatur, Indiana,plants.The Company contends that such units are too restricted andtherefore inappropriate; and that proper units in both plants shouldcomprise all salaried clerical employees.For a number of years the Union has been the bargaining representa-tive of all hourly paid production and maintenance employees in bothplants of the Company.The dispatchers, as salaried employees, areexcluded from such units.Although under the general supervision'of the production supervisor, the duties of the dispatchers are pri-marily clerical: they schedule work through the shop, procure mate-rials and, in general, expedite the delivery of products.We are ofthe opinion that dispatchers have neither duties nor interests suffi-ciently distinct from that of other salaried clerical workers to justifytheir establishment as a separate bargaining unit .2The mere factthat the Union has limited its organizational activities to a particulargroup of employees does not justify the creation of a separate bargain-ing unit for such employees, where, as here, they constitute neither acraft nor a department of the Company and are an integral part of an1The terms"dispatcher"and "expediter"are used interchangeably by the partiesForthe sake of convenience,these employees will be referred to hereinafter as dispatchers.2Cf.MatterofWestinghouse Electric d ManufacturingCo., 44 N.L. R. B. 1182;Matterof GeneralElectric Company,54 N. L.R B 1299. GENERAL ELECTRICCOMPANY223otherwise appropriate unit.'Accordingly, we find that the unitssought by the Union are inappropriate for the purposes of collectivebargaining, and we shall dismiss the petitions filed herein.IV. THE ALLEGED QUESTIONCONCERNINGREPRESENTATIONSincethe bargaining units sought to be established by the petitionsare. inappropriate, as stated in Section III, above, we find that noquestions have arisen concerning the representationof employees ofthe Company, within the meaning of Section 9 (c) of the NationalLabor Relations Act.ORDERUpon the basis, of the above findings of fact and the entire recordin the case, the Board hereby orders that the petitions for investigationand certification of representatives of employees of the Decatur, In-diana, and Kokomo, Indiana, plants of the General Electric Companyfiled by Locals 924 and 936 of United Electrical, Radio & MachineWorkers of America, C. I. 0., be, and they hereby are, dismissed.8Cf.Matter of California Shipbuilding Corp.,57 N. L.R. B. 1791 ;Matter of TrianglePublications,Inc.,40 N. L. R. B. 1330.618683-45-vol. 59-16